Citation Nr: 1752160	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-36 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for temporomandibular joint (TMJ) dysfunction.

2. Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and a mood disorder.

3. Entitlement to service connection for residuals of a traumatic brain injury (TBI).

4. Entitlement to service connection for a left hip disability, to include as secondary to ulceration and the presence of a foreign body in the left foot (service-connected left foot disability).

5. Entitlement to service connection for a left knee disability, to include as secondary to a service-connected left foot disability.

6. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.

7. Entitlement to a disability rating in excess of 10 percent for a service-connected left foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977 and from October 1977 to April 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file.   

The issues of (1) service connection for an acquired psychiatric disorder; (2) service connection for residuals of a TBI; (3) service connection for a left hip disability; (4) service connection for a left knee disability; (5) whether new and material has been received to reopen a claim for entitlement to service connection for a low back disability; and (6) entitlement to an increased rating for a service-connected left foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


VETERAN'S CONTENTIONS

The Veteran contends that he currently suffers from TMJ dysfunction that was caused by an in-service injury to his jaw.  Specifically, the Veteran states that he was elbowed in the jaw in 1975 while in service when playing basketball.  Since this in-service injury, he has had jaw pain, jaw popping, headaches, grinding of teeth, and occasional jaw dislocation.


FINDINGS OF FACT

1. An April 1982 service treatment record (STR) noted that the Veteran presented with a chronic problem of luxating his mandible upon opening his mouth.  Additionally, the STR stated that the Veteran had a history of a right subcondylar fracture in 1975.  Upon examining the Veteran, the clinician noted a full opening of the mandible with slight deviation and crepitus on the right side.  The clinician  observed dislocation of the jaw but then noted that the Veteran could resolve the dislocation with manipulation.

2. A VA examination conducted in October 2010 noted that the Veteran suffered from TMJ popping and pain.  Additionally, the Veteran's right TMJ was tender to palpation and the Veteran had mild bilateral crepitus.  A panoramic radiograph did not reveal a fracture and range of motion testing did not reveal any abnormal results.  The examiner then opined that the Veteran's TMJ symptoms were not related to military service.

3. During the October 2016 Board hearing, the Veteran testified that he was first diagnosed with TMJ dysfunction in 1975 as a result of being elbowed in the face when playing a basketball game in service.  The Veteran stated that he dislocated his jaw and could not eat solid foods for about 2 weeks.  The Veteran then testified that since the initial in-service injury, he has continued to experience jaw pain and popping, headaches, and grinding of the teeth. Additionally, his jaw occasionally dislocates.  The Veteran concluded that he did not experience any jaw problems prior to the 1975 injury.


CONCLUSION OF LAW

The criteria for service connection for TMJ dysfunction have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (LexisNexis 2017); 38 C.F.R §§ 3.102, 3.303 (2017); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428 (2011); Layno v. Brown, 6 Vet. App. 465 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As indicated above, the Board has found that the Veteran is entitled to service connection for TMJ dysfunction.  In making this determination, the Board notes that a grant of service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

The Board finds that all 3 requirements of service connection have been met in this case.  Specifically, in regard to the first requirement, the October 2010 VA examiner noted that the Veteran suffered from TMJ dysfunction in the form of jaw pain and popping, tenderness to palpation, and crepitus.  Thus, the Veteran currently suffers from a TMJ disability.

In regard to an in-service event or injury, as discussed above, an April 1982 STR noted that the Veteran suffered from a jaw problem and had a history of a right subcondylar fracture in 1975.  Additionally, during the October 2016 hearing, the Veteran testified as to a basketball injury where he was struck in the jaw by an elbow in 1975.  See Hearing Tr. at 4.

Lastly, regarding a causal relationship-or nexus-between the in-service injury and the current disability, the Board acknowledges that the October 2010 VA examiner opined that the Veteran's current disability was not related to service.  However, the Board finds the examiner's opinion inadequate for adjudicative purposes as it was based upon an inaccurate factual premise.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Specifically, the examiner incorrectly stated that the Veteran's current disability could not be related to service because the Veteran's jaw trauma occurred prior to service in 1975.  As indicated above in the Introduction section, the Veteran's service personnel records (SPRs) reveal active duty service for the entirety of 1975.

Moving from the October 2010 VA examiner's inadequate opinion, the Board finds that a layperson such as the Veteran is competent to provide a nexus opinion regarding TMJ dysfunction.  In Layno v. Brown, the Court of Appeals for Veterans Claims held that laypersons are competent to report on all things which they have personal knowledge derived from their own senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, the Veteran has credibly testified that (1) he never experienced jaw problems prior to service, (2) he injured his jaw in service in 1975, and (3) his TMJ dysfunction symptoms began after the 1975 injury and continued to the present.  Accordingly, the Board finds that the Veteran has satisfied the nexus requirement for service connection.

As such, in light of the above, the Board will grant the Veteran's claim.


ORDER

Entitlement to service connection for TMJ dysfunction is granted.
REMAND

Although the Board regrets the additional delay, further development is required prior to the adjudication of the Veteran's claims for: (1) service connection for an acquired psychiatric disorder; (2) service connection for residuals of a TBI; (3) service connection for a left hip disability; (4) service connection for a left knee disability; (5) whether new and material has been received to reopen a claim for entitlement to service connection for a low back disability; and (6) entitlement to an increased rating for a service-connected left foot disability

Acquired Psychiatric Disorder and TBI Residuals

The Board finds that the Veteran's claims for service connection for an acquired psychiatric disorder and TBI residuals must be remanded so that the Veteran may be afforded new VA examinations.  

Specifically, the Veteran was afforded VA examinations for both claims in October 2010.  During the October 2010 VA mental disorders examination, the examiner erroneously stated that the Veteran only served from October 1977 to April 1985.  The examiner did not take into account the Veteran's first period of service form April 1974 to April 1977.  Additionally, during the October 2016 Board hearing, the Veteran testified as to his experiences while being stationed in Germany and stated that, while in service, he thought about suicide and going AWOL.  Additionally, the Veteran stated that he self-medicated with alcohol and did not receive treatment for any mental health issues in service as it was frowned upon to go to sick call.  See Hearing Tr. at 12-14.  In light of the examiner's error regarding service dates as well as the Veteran's testimony at the October 2016 Board hearing, the Board will remand this issue so that a new examination may be obtained which fully evaluates a more complete and accurate disability picture.

Turning to the October 2010 TBI residuals VA examination, the October 2010 examiner first stated that the Veteran suffered from a mild TBI in service in November 1975 after being struck in the head with a beer mug.  However, the examiner then opined that the TBI stabilized and that the Veteran did not presently suffer from any symptoms attributable to the November 1975 incident.  The examiner stated that many symptoms could not be attributable to the in-service TBI due to delayed onset.  However, at the October 2016 Board hearing, the Veteran testified that he first experienced residual problems of headaches, dizzy spells, and occasional double vision right after the November 1975 beer mug incident.  See Hearing Tr. at 16-17.  Further, the Veteran testified that these symptoms were partially attributable to his decision to leave the U.S. Army in April 1977 and not reenlist until October 1977.  Id.  In light of this additional information provided at the October 2016 Board hearing, the Board will remand the matter so that a new VA examination may be obtained.

Left Hip, Left Knee, Low Back, and Left Foot 

In regard to the Veteran's let hip, left knee, and low back service connection claims, as well as his left foot increased rating claim, the Board notes that a Notice of Disagreement (NOD) was received in January 2011.  Additionally, the Veteran discussed these issues in his December 2013 substantive appeal.  However, a Statement of the Case (SOC) addressing these issues is not currently associated with his Veteran's Benefit Management System (VBMS) or Virtual VA (VVA) claims file.  As a result, remand of these issues for the issuance of a SOC is required.  See 38 C.F.R. § 19.9(c) (2017) (codifying Manlincon v. West, 12 Vet. App. 238 (1999)).

All Claims

Lastly, given the need to remand the foregoing issues, any outstanding VA treatment records should also be obtained.  Specifically, the AOJ should attempt to obtain all VA treatment records dated since February 2016.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file, particularly all those dated since February 2016.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. Issue a SOC addressing the issues of: 

	(a) service connection for a left hip disability; 

	(b) service connection for a left knee disability; 

(c) whether new and material has been received to reopen a claim for entitlement to service connection for a low back disability; and

(d) entitlement to an increased rating for a service-connected left foot disability.

The Veteran is hereby notified that, following the receipt of the SOC concerning that issue, a timely substantive appeal must be filed if appellate review by the Board is desired.  If, and only if, a timely substantive appeal is filed, that issue should be returned to the Board for appellate review. 

3. After the above has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any acquired psychiatric disorder-including depression, anxiety, and a mood disorder.  The clinician should review the Veteran's entire claims file and any relevant studies, tests, and evaluations deemed necessary should be performed.  The clinician should then address the following:

(a) Please identify any current psychiatric disorder(s) by diagnosis.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing (May 2010) meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each disorder identified, please state whether it is at least as likely as not (50 percent probability or more) that the disorder had its onset in, was caused by, or is otherwise related to service.

(c) Please comment upon whether the Veteran's prior alcohol abuse was related to any diagnosed psychiatric disability, including whether such abuse was an attempt to self-medicate.

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection, including:

* The testimony and argumentation provided at the October 2016 Board hearing; 

* An August 2012 VA treatment record wherein the Veteran was diagnosed with dyssomnia not otherwise specified (NOS), mood disorder, and major depressive disorder; and

* A January 2005 VA Problem List which lists depressive disorder NOS as one of the Veteran's medical problems.

For any opinion provided, please provide a complete rationale.  If you cannot provide an opinion without resorting to speculation, please explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. After the development requested in items (1) and (2) has been completed to the extent possible, schedule the Veteran for a VA examination with an appropriate clinician to determine whether the Veteran has any current residuals of a TBI.  The clinician should review the Veteran's entire claims file and any relevant studies, tests, and evaluations deemed necessary should be performed.  The clinician should then address the following:

(a) Please detail all reported symptoms of TBI residuals.  Please conduct a comprehensive general medical examination and provide details about the onset, frequency, duration, and severity of all symptoms.

(b) Please identify diagnoses related to the Veteran's reported symptoms of TBI residuals.

(c) For each diagnosis of TBI residuals, please indicate whether it is at least as likely as not (50 percent probability or more) that the disability had its onset in or is otherwise related to service.

In offering any opinion, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection, including the Veteran's testimony at the October 2016 Board hearing.

For any opinion provided, please provide a complete rationale.  If you cannot provide an opinion without resorting to speculation, please explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5. After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


